                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                     DUBLIN DIVISION

DONALD M. RICHARDS, JR.,            )
                                    )
           Plaintiff,               )
                                    )
      v.                            )                      CV 318-067
                                    )
SGT. WILL PURVIS; CPL. TIMOTHY      )
SHEPHERD; OFC. CHASE SNELLGROVE; )
and OFC. CHRISTOPHER MADISON,       )
                                    )
           Defendants.              )
                               _________

                                          ORDER
                                          _________

       Plaintiff, an inmate at Sumter County Prison in Americus, Georgia, is proceeding pro

se and in forma pauperis in this civil rights case concerning events at Dodge County Law

Enforcement Center in Eastman, Georgia. On October 10, 2018, the Court directed Plaintiff

to pay an initial partial filing fee of $0.33 within thirty days of the date of the Order and

advised him that all prisoners, even those proceeding IFP, must pay the filing fee of $350.00

in full. See 28 U.S.C. § 1915(b)(1). The time for responding to the Court’s October 10th

Order has now expired, yet Plaintiff has failed to pay the assessed initial partial filing fee as

required by the relevant provisions of the United States Code.

       Under the Prison Litigation Reform Act (“PLRA”), prisoners granted IFP status must,

when funds are available, prepay at least a partial filing fee. 28 U.S.C. § 1915(b)(1)-(2).

Courts may not except indigent prisoners from prepaying this partial filing fee. See id.; see

also Rivera v. Allin, 144 F.3d 719, 722 (11th Cir. 1998), abrogated on other grounds by
Jones v. Bock, 549 U.S. 199 (2007); Martin v. United States, 96 F.3d 853, 856 (7th Cir.

1996) (insisting, whenever feasible, on payment in advance of initial filing fee in every civil

action covered by the PLRA). Thus, Plaintiff shall have fourteen days from the date of this

Order to inform the Court of his intentions regarding this case by complying with the Court’s

Order directing payment of an initial filing fee of $0.33 or by showing the Court why he has

not complied with the Order directing the payment. The Court DIRECTS the CLERK to

immediately inform the Court of any payment of the initial filing fee which is received from

Plaintiff.

        If Plaintiff notifies the Court that he has decided not to pursue his case and wishes to

voluntarily dismiss his complaint at this time, then the case will not count as a “strike” which

may later subject Plaintiff to the three-strike dismissal rule under 28 U.S.C. § 1915(g). It is

important that Plaintiff communicate with the Court.

        SO ORDERED this 19th day of November, 2018, at Augusta, Georgia.




                                               2
